Citation Nr: 1023888	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-05 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, right lower extremity.

2.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in May 2005, a statement of the case was issued in 
February 2006, and a substantive appeal was received in 
February 2006.  The Veteran testified at a Board hearing in 
March 2010; the transcript is of record.

The Board notes that in the March 2005 rating decision, the 
RO denied service connection for a back disability, and the 
Veteran perfected an appeal.  Prior to certification to the 
Board, in a September 2009 rating decision, the RO granted 
entitlement to service connection for lumbar herniation at 
L4-5 and L5-S1, assigning a 40 percent disability rating, 
effective August 20, 2004.  The grant of service connection 
for lumbar spine disability constituted a full award of the 
benefit sought on appeal as to that issue.  See Grantham v. 
Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, 
neither the Veteran nor his representative have submitted a 
jurisdiction-conferring notice of disagreement as to the 
down-stream elements of effective date or compensation level 
within the applicable time period.  Thus, those issues are 
not currently in appellate status.  Id.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

The Veteran asserts that during service in Germany he 
suffered from frostbite to his lower extremities.  The 
Veteran's service personnel records should be requested which 
may shed further light on the dates that the Veteran served 
in Germany, and his duties.

At the Board hearing, the Veteran testified that he sought 
treatment for disability of the lower extremities at the 
Birmingham, Alabama VA Medical Center (VAMC) in or about 1976 
and thereafter, and that he sought treatment at the 
Montgomery VAMC in or about 1988 and thereafter.  The 
evidence of record contains a VA treatment record dated in 
April 1993, and otherwise contains VA treatment records dated 
1997 to the present.  In August 1997, VA requested treatment 
records from September 1996 to the present; however, there is 
no indication that a request has been made for VA treatment 
records dated in the 1970's or 1980's.  The RO should attempt 
to obtain the Veteran's VA treatment records from the 
Birmingham VAMC for the period October 11, 1975, to August 
31, 1996, and from the Montgomery VAMC for the period January 
1, 1988, to August 31, 1996.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  In a precedent opinion, the VA General Counsel 
held that when a decision is entered on or after July 21, 
1992, a failure to consider records which were in VA's 
possession at the time of that decision, although not 
actually in the record before the RO, may constitute clear 
and unmistakable error, if such failure affected the outcome 
of the claim.  VAOPGCPREC 12-95.

The evidence of record contains Social Security 
Administration (SSA) records which reflect that the Veteran 
was awarded SSA disability benefits for peripheral neuropathy 
and degenerative joint disease of multiple joints, effective 
March 12, 2004.  The Veteran testified that he applied for 
SSA benefits in the 1980's and such claim was denied.  The RO 
should attempt to obtain the Veteran's SSA application and 
associated documents pertaining to his claim filed in the 
1980's.  

With regard to the specific contentions of the Veteran 
pertaining to his peripheral neuropathy, bilateral lower 
extremities, the Veteran has suggested that such disabilities 
are due to residuals of frostbite suffered during service 
while he was stationed in Germany in 1975, and he has also 
suggested that it is due to his service-connected lumbar 
herniation at L4-5 and L5-S1.  A February 2005 VA examination 
report reflects the Veteran's report of suffering from 
frostbite during service, and the examiner diagnosed 
neuropathy of the lower extremities (claimed frostbite 1975).  
A June 2005 private examination report reflects the Veteran's 
report that his lower extremities were exposed to frostbite 
during service, and the examiner rendered a diagnosis of 
polyneuropathies of the lower extremities with a right foot 
drop secondary to frostbite and gunshot wound to the right 
popliteal fossa.  In light of the lay contentions of the 
Veteran, and the June 2005 opinion, the Board has determined 
that the Veteran should be afforded a VA examination to 
assess the nature and etiology of his peripheral neuropathy, 
bilateral lower extremities.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009).

In light of these issues being remanded for further 
development, the RO should also ensure compliance with all 
notice and assistance requirements pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be furnished with 
appropriate notice that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Associate the Veteran's service 
personnel records with the claims folder.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

3.  Request the Veteran's treatment 
records from the Birmingham VAMC for the 
period October 11, 1975, to August 31, 
1996, and from the Montgomery VAMC for 
the period January 1, 1988, to August 31, 
1996.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
folder.

4.  Request the Veteran's application and 
associated records from SSA pertaining to 
his claim for SSA benefits filed between 
January 1, 1980, and December 31, 1989.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

5.  Schedule the Veteran for a VA 
examination in order to determine the 
nature and etiology of his peripheral 
neuropathy, right and left lower 
extremities.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the Veteran, the examiner should opine as 
to the following:

a)  Please identify all disabilities 
associated with the lower extremities, to 
include whether the Veteran has a 
disability manifested by residuals of 
frostbite;

b)  Is it at least as likely as not (a 50 
percent or higher degree of probability) 
that any peripheral neuropathy of the 
lower extremities had its clinical onset 
in service or is otherwise related to 
service, to include frostbite exposure;

c)  Is it at least as likely as not (a 50 
percent or higher degree of probability) 
that peripheral neuropathy of the lower 
extremities is proximately due to the 
Veteran's lumbar spine disability?

d)  Is it at least as likely as not (a 50 
percent or higher degree of probability) 
that peripheral neuropathy of the lower 
extremities have undergone a permanent 
increase in severity due to the Veteran's 
lumbar spine disability, and if so, what 
measurable degree of peripheral 
neuropathy, lower extremity disability is 
due to lumbar spine disability?

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the service 
treatment records, including the 
separation examination report, service 
personnel records, and post-service 
treatment records, including the June 
2005 private medical report.  

6.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the service connection 
issues.  If any benefit sought is not 
granted in full, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


